IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                           NO. AP-76,808


                            EX PARTE JAMES BELL IV, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                                CAUSE NO. 55,837
                           TH
                  IN THE 27 DISTRICT COURT FROM BELL COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted

of felon in possession of a firearm and sentenced to two years’ imprisonment. He did not appeal his

conviction.

        Applicant contends, inter alia, that his trial counsel rendered ineffective assistance because

he failed to investigate the alleged prior felony conviction and learn that it was in fact a juvenile

adjudication and was therefore not available as the predicate felony for this offense. TEX . FAM .

CODE §51.13.
                                                                                                  2

       The trial court has determined that trial counsel’s performance was deficient and that such

deficient performance prejudiced Applicant. We agree. Relief is granted. The judgment in Cause

No. 55,837 in the 27th District Court of Bell County is set aside, and Applicant is remanded to the

custody of the Sheriff of Bell County to answer the charges as set out in the indictment. The trial

court shall issue any necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 23, 2012
Do not publish